OPINION OF THE COURT
Per Curiam.
Barry H. Singer has submitted an affidavit dated December 5, 1989, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Singer was admitted to practice as an attorney by this court on December 21, 1955.
Mr. Singer acknowledges that he is the subject of an investí*123gation by the Grievance Committee for the Ninth Judicial District concerning allegations that between April 1, 1984, and July 31, 1989, while a trustee of a trust established under a will, he converted $222,475.20 in funds from the trust, that between December 1986 and July 31, 1989, he utilized $180,000 of these funds for other than trust purposes, and that between December 1, 1987, and September 30, 1989, while a trustee for the benefit of five individuals, he converted a total of $239,465 in funds and utilized approximately $235,000 of these funds for other than trust purposes.
Mr. Singer acknowledges in his affidavit that he could not successfully defend himself on the merits against the allegations outlined above, that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implication of submitting his resignation.
Under the circumstances herein, the resignation of Barry H. Singer as a member of the Bar is accepted and directed to be filed. Accordingly, he is disbarred and it is ordered that his name be stricken from the roll of attorneys and counselors-at-law, effective forthwith.
Mollen, P. J., Mangano, Thompson, Bracken and Rubin, JJ., concur.
Ordered that the resignation of Barry H. Singer is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Barry H. Singer is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Barry H. Singer shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Barry H. Singer is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.